             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                Case No. 20-mj-02066-DPR
v.

DAVID TATRO,

                    Defendant.

                               MOTION FOR DETENTION

      Comes now the United States of America, by and through Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and the undersigned Assistant

United States Attorney, and hereby moves this Court to order the detention of the

defendant, DAVID TATRO, and states the following in support of the motion:

      1. A complaint has been filed charging the defendant with receipt and distribution

          of child pornography, in violation of Title 18, United States Code, Sections

          2252(a)(1) and (b)(1).

      2. Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a

          hearing must be held by the appropriate judicial officer to determine whether

          any condition or combination of conditions “will reasonably assure the

          appearance of such person as required and the safety of any other person and the

          community” if the attorney for the Government moves for such a hearing and

          the case involves:




          Case 6:20-cr-03120-RK Document 8 Filed 10/29/20 Page 1 of 4
      “(E) any felony that is not otherwise a crime of violence that involves a minor

      victim… .”

3. Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it

   shall be presumed that no conditions or combination of conditions will

   reasonably assure the appearance of a person as required and the safety of the

   community if the judicial officer finds that there is probable cause to believe that

   there is probable cause to believe that the person committed—(E) an offense

   involving a minor victim under section 2252(a)(2)… of this title.”

4. On August 13, 2020, Department of Homeland Security Special Agent J.D.

   Holdman and other law enforcement personnel executed a search warrant

   authorized by this Court upon the defendant’s residence. The warrant was

   obtained after Microsoft alerted the National Center for Missing and Exploited

   Children of the discovery of images depicting child pornography on the

   defendant’s One Drive account.

5. The defendant was later interviewed by the investigators after being advised of

   his Miranda rights. The defendant confessed to downloading child pornography

   from the Internet for approximately two years.

6. Additional search warrants were sought to obtain access to the defendant’s Mega

   and OneDrive accounts.

7. On October 16, 2020, Special Agent Holdman viewed the contents of the

   defendant’s Mega account.        Multiple images and video files containing

   depictions of child pornography were discovered. One of the videos reviewed



   Case 6:20-cr-03120-RK Document 8 Filed 10/29/20 Page 2 of 4
          by the agent depicted a crying child, approximately five years old, being raped

          by an adult male who is restraining the child by her wrists. Another file depicts

          a juvenile female bound by the legs with duct tape.

       8. This Court is obligated to consider “the nature and circumstances of the offense

          charged, including whether the offense… involves a minor victim… .” See 18

          U.S.C. § 3142(g)(1).

       9. The evidence against the defendant is overwhelming.           See 18 U.S.C. §

          3142(g)(2).

       Wherefore, based upon the foregoing, the United States submits that there is clear

and convincing evidence that there are no conditions which the Court could place upon the

defendant that would reasonably assure the defendant’s appearance in Court and the safety

of the community. The Government therefore requests that a detention hearing be held and

that the defendant be detained pending trial of this matter.



                                                         Respectfully submitted,

                                                         Timothy A. Garrison
                                                         United States Attorney


                                                  By:    /s/ James J. Kelleher_____
                                                         James J. Kelleher
                                                         Assistant United States Attorney
                                                         Missouri Bar No. 51921




          Case 6:20-cr-03120-RK Document 8 Filed 10/29/20 Page 3 of 4
                             CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a copy of the foregoing was delivered October

29, 2020, to the CM-ECF system of the United States District Court for the Western District

of Missouri for electronic delivery to all counsel of record.



                                           /s/ James J. Kelleher
                                           James J. Kelleher
                                           Assistant United States Attorney




          Case 6:20-cr-03120-RK Document 8 Filed 10/29/20 Page 4 of 4
